Name: Commission Regulation ( EEC ) No 304/92 of 7 February 1992 amending Regulation ( EEC ) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 32/ 14 8 . 2. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 304/92 of 7 February 1992 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, the conversion factors permitting the calculation of the prices at which products with characteristics different from those of products used for the fixing of the basic and buying-in prices are bought in ;Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 920/89 (*), as last amended by Regulation (EEC) No 292/92 (6), lays down quality standards for citrus fruit, apples and pears ; whereas the provisions of Regulation (EEC) No 3587/86 should accordingly be adapted to those standards ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 529/91 (4), fixes Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Annex X of Regulation (EEC) No 3587/86, the list of varieties of large dessert apples is hereby amended as follows :  the indent 4  Apollo' is inserted after the indent 4  Altander',  the indent 4  Carola (Kalco)' is inserted after the indent 4  Brettacher',  the indent 4  Herma' is inserted after the indent '  Groupe des Calvilles', '  the indents 4  Piglos,  Pinova and  Piros' are inserted after the indent 4  Pero Mingan',  the indent 4  Reglindis' is inserted after the indent '  Red Ingrid Marie',  the indent 4  Shampion' is inserted after the indent 4  Septer'. Article 2 This Regulation shall enter into force on the third, day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 334, 27. 11 . 1986, p. 1 . (4 OJ No L 58, 5. 3 . 1991 , p. 19. O OJ No L 97, 11 . 4. 1989, p. 19 . O OJ No L 31 , 7. 2. 1992, p . 26 .